Exhibit 10.70




PATENT SALE AGREEMENT
 
This Patent Sale Agreement (“Agreement”) is entered into on June 28, 2010
(Effective Date) by and between Netgain Financial Inc, a California corporation,
having its principle place of business at 6119 LaGranada Ave Rancho Santa Fe CA
92067 (Purchaser), and Location Based Technologies Inc., a Nevada corporation,
having its principal place of business at  38 Discovery #150 Irvine, CA  92618
(Seller).
 
RECITALS
 
WHEREAS, Purchaser desires to purchase Seller’s Patent Rights (as defined
below), and Seller is willing to sell such Patent Rights to Purchaser under the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties, intending to be legally bound, agree as follows:
 
 
1. DEFINITIONS
 
For the purposes of this Agreement, the terms hereunder shall have the meanings
as defined below:
 
1.1 “Assignment Agreements” means all agreements assigning ownership of the
Patent Rights from the inventors and/or prior owners to Seller.
 
1.2 “Patent Rights” shall mean those specific patent applications and patents
listed in Exhibit A (the “Patent”) as well as the right to claim priority based
on the applications, the same to be held by and enjoyed by Purchaser to the full
end of the term for which said Patent is granted, as fully and entirely as the
same could have been held and enjoyed by Seller if this sale had not been made,
together with all rights of actions for past infringement thereof including the
right to recover damages for said infringement.
 
1.3 “U.S. Prosecution History Files” means all non-privileged documents in
Seller’s custody that are readily accessible by Seller from its files that
directly relate to the prosecution of patent applications and that were filed
with or received from the United States Patent and Trademark Office.
 
1.5 “U.S. Deliverables” means the following documentation directly related to
each Patent Right filed in the United States to the extent that such
documentation exists and is readily accessible by Seller from its U. S.
files:  (a) the original copy of the patent issued by the USPTO; (b) the
original Assignment Agreement(s); (c) the record of invention; and (d) U.S.
Prosecution History Files.  Purchaser acknowledges that some of the Patent
Rights predate the existence of Seller and that some of the documents identified
as U.S. Deliverables may not be made available to Purchaser.
 
 
1

--------------------------------------------------------------------------------

 
 
2. TRANSFER OF PATENTS AND ADDITIONAL RIGHTS
 
2.1 Seller hereby sells, assigns, transfers and conveys to Purchaser all of
Seller’s right, title and interest in and to the Patent Rights.  This sale
includes all rights, title and interest of Seller in all causes of action and
enforcement rights for the Patent, including all of its rights to pursue
damages, injunctive relief and other remedies for past, current and future
infringement of the Patent Rights.  Upon receipt of the Consideration, Seller
shall execute and deliver to Purchaser the assignment agreements attached hereto
as Exhibit C within 5 days and shall provide the U.S. Deliverables within 10
days.
 

3. CONSIDERATION
 
3.1 Purchaser agrees to forgive any and all amounts due by Seller under the
Promissory Note attached hereto as Exhibit “D” as consideration for the sale of
the Patent Rights to Purchaser under this Agreement.
 
4. REPRESENTATIONS AND WARRANTIES
 
4.1Mutual Representations and Warranties
 
Each party represents and warrants to the other as follows:
 
(a) it is a corporation duly organized and validly existing under the laws of
the state or country of its incorporation;
 
(b)  it has the complete and unrestricted power and right to enter into this
Agreement and to perform its obligations hereunder;
 
(c)  the execution, delivery and performance of this Agreement by such party
does not conflict with any agreement, instrument or understanding, oral or
written, to which such party is a party or by which such party may be bound, nor
violate any law or regulation of any court, governmental body or administrative
or other agency having authority over such party; and
 
(f)  it has not entered into any agreement with any Third Party that is in
conflict with the rights granted to the other party pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Seller Representations and Warranties
 
Seller represents and warrants that:
 
(a)  Seller is the true owner of all right, title and interest in and to
the Patent Rights, and Seller knows of no asserted or unasserted claims of
ownership of the Patent Rights by any party other than the Seller;
 
(b)  Seller knows of no inventors of the Patent Rights other than the named
inventors of the Patent Rights, and knows of no asserted or unasserted claims of
inventorship of the Patent Rights by any person other than the named inventors
of the Patent Rights; and
 
(c)  Seller knows of no asserted claims of prior invention of the Patent Rights
by any third party, including any interferences or requests for interferences
involving the Patent Rights, except as appear in the USPTO record.
 
(d)  Restrictions on Rights.  Purchaser will not be subject to any covenant not
to sue or similar restrictions on its enforcement or enjoyment of the Patent
Rights as a result of any prior transaction related to the Patent Rights.  There
is no obligation imposed by a standards-setting organization to license any of
the Patents on particular terms or conditions.
 
(f)  Validity and Enforceability.  None of the Patents has ever been found
invalid, unpatentable, or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding, and Seller does not know of and has
not received any notice or information of any kind from any source suggesting
that the Patents may be invalid, unpatentable, or unenforceable.  If the Patent
is terminally disclaimed to another patent or patent application, all patents
and patent applications subject to such terminal disclaimer are included in the
Patent Rights.  To the extent “small entity” fees were paid to the United States
Patent and Trademark Office or Canadian Intellectual Property Office for any
Patent, such reduced fees were then appropriate because the payor qualified to
pay “small entity” fees at the time of such payment and specifically had not
licensed rights in the any Patent to an entity that was not a “small entity.”
 
(g)  Conduct.  None of Seller, any prior owner or their respective agents
or representatives have engaged in any conduct, or omitted to perform any
necessary act, the result of which would invalidate the Patent or hinder their
enforcement, including, without limitation, misrepresenting the Patent to a
standard-setting organization.
 
(h)  Enforcement.  Seller has not put a third party on notice of actual or
potential infringement of the Patent.  Seller has not invited any third party to
enter into a license under any of the Patents.  Seller has not initiated any
enforcement action with respect to the Patent.
 
(i) Proceedings.   This Patent has not been or is not currently involved in
any reexamination, reissue, interference, opposition or any similar proceeding,
and no such proceedings are pending or threatened.
 
(j)  Fees.  All maintenance, issue, annuities, extension and like fees due or
payable on the Patent have been timely paid.  For the avoidance of doubt, such
timely payment includes payment of any maintenance fees for which the fee is
payable (e.g., the fee payment window opens) even if the surcharge date or final
deadline for payment of such fee would be in the future.
 
 
3

--------------------------------------------------------------------------------

 
 
6. GENERAL PROVISIONS
 
6.1 Paragraph Headings
 
The paragraph headings are inserted only for purposes of reference.  Such
captions shall not affect the scope, meaning or intent of the provisions of this
Agreement nor shall such headings otherwise be given any legal effect.
 
6.2 Joint Drafting
 
Seller and Purchaser acknowledge that each has participated in the drafting and
negotiation of this Agreement.  For purposes of interpreting this Agreement,
each provision, paragraph, sentence and word herein shall be deemed to have been
jointly drafted by Seller and Purchaser.  They intend for this Agreement to be
construed and interpreted neutrally in accordance with the plain meaning of the
language contained herein, and not presumptively construed against any actual or
purported drafter or any specific language contained herein.
 
6.3 Forum
 
Governing Law; Amendments; Counterparts. This Letter Agreement shall be governed
by, and construed in accordance with, the laws of the State of California. In
the event of any dispute between the Client and any Finder arising under or
pursuant to the terms of this Agreement, the same shall be settled only by
arbitration in Orange County, California in accordance with the rules and
Regulations of the American Arbitration Association. The determination of the
arbitrators shall be final and binding upon the Client and the Finder and may be
enforced in any court of appropriate jurisdiction. This Letter Agreement may not
be amended, terminated, waived or rescinded except pursuant to a written
agreement duly executed by the parties hereto. This Letter Agreement may be
signed in counterparts, each of which shall constitute an original, but all of
which shall constitute one and the same instrument.
 
6.4 Notices.
 
Any notice, request, or communication under this Agreement shall be effective
only if it is in writing and personally delivered; sent by certified mail,
postage pre-paid; facsimile with receipt confirmed; or by nationally recognized
overnight courier with signature required, addressed to the parties at the
addresses stated below or such other persons and/or addresses as shall be
furnished in writing by any party in accordance with this Section 6.3.  Unless
otherwise provided, all notices shall be sent:
 
If to Location Based Technologies Inc., to:
 
Location Based Technologies Inc.
38 Discovery #150
Irvine,CA 92618
 
If to Netgain Financial, Inc., to:
 
PO Box 651
Rancho Santa Fe , CA 92067
 
If sent by facsimile transmission, the date of transmission shall be deemed to
be the date on which such notice, request or communication was given.  If sent
by overnight courier, the next business day after the date of deposit with such
courier shall be deemed to be the date on which such notice, request or
communication was given.  If sent by certified mail, the third business day
after the date of mailing shall be deemed the date on which such notice, request
or communication was given.
 
 
4

--------------------------------------------------------------------------------

 
 
6.5 Entire Agreement
 
This Agreement, including its exhibits, constitutes the entire agreement between
the parties with respect to the subject matter hereof, and merges and supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, including any letter of intent.  No oral agreement or explanation
by either party hereto shall alter the meaning or interpretation of this
Agreement.  No amendments or modifications shall be effective unless in writing
signed by authorized representatives of both parties.
 
6.6 Counterparts
 
This Agreement may be executed in two counterparts, each of which shall
constitute an original document, but both of which shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
Location Based Technologies
 
By:  _____________________________________
 
Name:  ___________________________________
 
Title:


 
Purchaser
 


 
By:  NETGAIN FINANCIAL INC.
 
Name:  ___________________________________
 


 
Title: ____________________________________
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Patents to be Assigned
 


Patent or Application
Country
Filing
Title of Patent
No. 7,218,242
US
Date May 15th,2007
Communication System and Method including Communicationcahnnel Mobility




 
6

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PATENT ASSIGNMENT
 
In consideration of the payment by ASSIGNEE to ASSIGNOR of the sum of ONE DOLLAR
($1.00), the receipt of which is hereby acknowledged, and for other good and
valuable consideration,
 
ASSIGNOR, LOCATION BASEDTECHNOLOGIES, INC., a Nevada corporation having a
principal place of business at
________________________________________________and its Affiliates (collectively
"ASSIGNOR") hereby sells, assigns and transfers to
 
ASSIGNEE, NETGAIN FINANCIAL INC., ("ASSIGNEE")
 
ASSIGNOR's entire right, title and interest in and to:
 
Patent or Application
No.
Country
Filing
Date
Title of Patent

 
 
 
 
as well as the right to claim priority based on the applications, the same to be
held and enjoyed by ASSIGNEE to the full end of the term for which said Letters
Patents are granted, as fully and entirely as the same could have been held and
enjoyed by ASSIGNOR if this assignment and sale had not been made, together with
all rights of actions for past infringement thereof including the right to
recover damages for said infringement subject to pre-existing rights of others.


 
IN WITNESS WHEREOF, I have hereunto set my hand and seal this __________ day of
_________________, 2010.


 
LOCATION BASED TECHNOLOGIES, INC.


 
BY:_______________________________
       (Signature of ASSIGNOR)




 
7

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PROMISSORY NOTE
 
(attached)

 
 
8